627 S.E.2d 3 (2006)
280 Ga. 305
In the Matter of Mark BENVENISTE.
No. S06Y0726.
Supreme Court of Georgia.
February 27, 2006.
Gene Chapman, Assistant General Counsel State Bar, William P. Smith, III, General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the report of the Special Master who recommends acceptance of Respondent Mark Benveniste's petition for voluntary surrender of license in which Benveniste admits that on September 12, 2003 he was sentenced in the United States District Court for the Northern District of Georgia pursuant to jury convictions on one count of Bank Fraud in violation of 18 USC §§ 1344 and 2; 25 counts of False Statements or Reports in violation of 18 USC § 1014; four counts of Mail Fraud in violation of 18 USC § 1341; and two counts of Wire Fraud in violation of 18 USC § 1343, all felony violations of the United States Code, and that by virtue of these convictions he has violated Rule 8.4(a)(2) of Bar Rule 4-102(d), the maximum penalty for which is disbarment. Benveniste, who has been a member of the Bar since 1990, requested that he be allowed to voluntarily surrender his license to practice law and asserted that he understood that a voluntary surrender was tantamount to disbarment. The State Bar did not respond to Benveniste's petition, but the special master considered the matter and recommends that the petition be accepted.
We have reviewed the record and agree to accept Benveniste's petition for the voluntary surrender of his license. Accordingly, the name of Mark Benveniste is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Benveniste is reminded of his duties under Bar Rule 4-219(c).
Voluntary Surrender of License Accepted.
All the Justices concur.